Mr. Justice Bean
delivered the opinion of the court.
1. We find that the evidence substantially sustains the allegations of plaintiff’s complaint and shows that *613defendant treated her in a cruel and inhuman manner, with personal indignities, cursing her, striking her and bruising her arm, and neglecting her when she was in ill health, thereby rendering her life burdensome. Defendant failed to substantiate his affirmative answer. Details of the unfortunate affair would be of no value to anyone.
2. The plaintiff is entitled to judgment against defendant for $830, the sum invested by her in the real estate described in the complaint, which is declared to be a lien upon defendant’s interest therein, and an undivided one-third part in fee of the remainder of his share in such real property. Defendant will be required to pay plaintiff $20 on the first day of each and every month toward her maintenance until the further order of the court. Plaintiff is decreed to be. the owner in her own right of all the household goods, furnishings and equipment in the cottage at No. 271 Fourteenth Street North, Portland, possessed by her at the commencement of this suit.
The decree of the lower court will be reversed, and one entered in accordance herewith as prayed for by plaintiff. Reversed. Decree Rendered.
Mr. Cheek Justice Moore, Mr. Justice Harris and Mr. Justice Benson concur.